Citation Nr: 9904504	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1955 to 
February 1959 and April 1961 to April 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the RO.  

In April 1997, the Board determined that new and material 
evidence had been submitted to reopen a claim of service 
connection for PTSD.  The Board reopened the claim and 
remanded the case for additional development.  



REMAND

VA outpatient records show that, in February 1994, the 
Minnesota Multiphasic Personality Inventory-2, the Beck 
Depression Inventory and the Spielberger State-Trait Anxiety 
Inventory tests were performed on the veteran.  Based on the 
results of these tests and an interview of the veteran, it 
was determined that he satisfied the criteria under DSM-III-R 
for PTSD.  In a December 1995 letter, a VA social worker 
reported that he had been treating the veteran since November 
1993 for severe anxiety and PTSD symptoms of nightmares, 
startle response, avoidance, hyper alertness, survival guilt, 
panic attacks and numbing.  He further believed that the 
veteran's written documentation and personal description of 
his experiences in Vietnam appeared to be legitimate and 
genuine.  

The veteran alleged that he had been exposed to mortar fire 
while stationed at Phu Cat Air Force Base in Vietnam.  He 
stated that, while he was assigned to the 37th Combat 
Security Police Squadron, he had witnessed fighter aircraft 
strafe and kill enemy soldiers attempting to infiltrate Phu 
Cat Air Force Base.  The veteran's service records verify 
that he was assigned to the 37th Combat Support Group at Phu 
Cat Air Force Base from November 1967 to November 1968.  The 
U.S. Army & Joint Services Environmental Support Group (ESG) 
was able to verify in December 1994 that, on February 6, 
1968, Phu Cat had received its first mortar attacks with 10 
rounds of 82mm mortar impacting on the northwest side of the 
active runway.  Further, it was verified that, on February 
20, 1968, the base had received a second mortar attack with 
32 rounds of 82mm mortar received.  ESG also verified that, 
on February 8, 1968, a Cobra Flight Ambush Team had exchanged 
fire with hostile forces on the Northern perimeter of the 
base and that, during this action, mortar fire was directed 
on a house north of the base in which enemy forces were 
located.  Finally, the veteran has submitted a copy of a 
newspaper article dated on January 25, 1968 which reported 
that 179 North Vietnamese troops had been killed in two days 
of fighting near Phu Cat.  

In a December 1996 statement, the veteran's former supervisor 
in Vietnam reported that the veteran had been assigned 
additional duties as a security police augumentee with the 
37th Security Police Squadron for his entire tour at Phu Cat 
Air Force Base.  He stated that the Air Base came under 
attack more often than he cared to remember.  He recalled a 
battle between the Republic of Korea soldiers and North 
Vietnamese near the air base perimeter which was not far from 
the barracks area.  He believed that this battle took place 
in January 1968 and that the veteran had had security police 
augumentee duty that day.  

In the Board's April 1997 remand, it was noted that the RO 
had not attempted to verify all of the veteran's alleged 
stressors-particularly additional assertions made in 
statements in December 1995 subsequent to the initial 
referral to ESG.  The RO was instructed to inquire of the 
veteran specific information concerning his alleged 
stressors.  The RO was then instructed to attempt to verify 
the veteran's allegations by contacting ESG.  Thereafter, a 
VA psychiatric examination was to be conducted.  

In May 1997, the RO sent the veteran a letter requesting 
specific information concerning his alleged stressors.  The 
veteran did not respond to the letter; however, his 
representative sent a letter requesting additional time, as 
the veteran recently had undergone heart bypass surgery.  

In December 1997, a VA examination was conducted.  Although 
the veteran had not responded to the May 1997 letter, he 
provided accounts of his alleged stressors to the VA 
examiner.  The examiner felt that the veteran was as likely 
as not to have been exposed to severe stress in the Republic 
of Vietnam as described.  The examiner found, however, that 
his behavior and reported symptoms were not clearly 
indicative of PTSD.  Rather, the examiner diagnosed phobic 
disorder, anxiety disorder and dysthymia.  

Given the veteran's apparent inability to cooperate in the 
development of his claim, additional action should be 
undertaken before final appellate action.  This should 
include an effort to verify the additional stressors as 
described by the veteran in his statements of December 1995.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disorder since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include providing specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the U.S. 
Court of Veterans Appeals (Court) has 
held that requiring a claimant to provide 
this information to the VA does not 
represent an impossible or onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of additional stressors based on the new 
information provided in the veteran's 
December 1995 statements and any events 
described in connection with subsequently 
received response to this request for 
information.  This summary of stressors, 
with specific details regarding the 
veteran's alleged stressors, and all 
associated documents, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  This should include any records 
or unit history referable to the 37th 
Security Police Squadron between November 
1967 and November 1968.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 6 -


